Harvey, J.
(concurring): I concur in affirming the judgment of the court below, but do not concur in the opinion as written. My views may be thus stated: There is a decided distinction between the crime of libel in this state and the civil liability for libel or *669slander. The crime of libel is defined by our criminal statute (R. S'. 21-2401). It is a statutory crime, for all crimes known to our law are statutory crimes; that is, we have no common-law crimes in this state. Whether the acts defined by our criminal statute did or did not constitute libel at common law is of no importance in a criminal prosecution for libel in this state, for the prosecution is under the statute, and the statutory definition of libel governs. It must be noted, also, that our statute defining the crime of libel makes no distinction between libel per se and libel per quod; neither of these terms is used in the statute. If the acts defined by the statute are committed they constitute the crime of libel, and that is about all there is to libel as a crime.
The civil action of damages for libel or slander is a different thing. Libel, or slander, is defamation of character. Character was at common law, and is now, regarded as having value — a value which, if it were injured or destroyed by defamation, is capable of measurement in dollars. One at common law could sue for the damage sustained by him in the loss or injury of his character caused by the libel or slander of another, just as he could sue for damages resulting from the wrongful destruction or injury of his property. This is a common-law right of action which has always been recognized in this state. It exists independent of a statute defining libel as a crime. It existed before our statute defining libel as a crime was enacted, and would exist if that statute were repealed.
Now, in the civil action for damages for libel, or slander, the common law, and courts applying it, have always distinguished between libel and slander per se and per quod. The distinction is one which relates to the manner of pleading the libel or slander and to the nature of the proof necessary to sustain a judgment for damages. The rule in this respect has been and is that if the defamatory words complained of constitute libel or slander per se, special damages need not be alleged nor proved; it is sufficient to allege and prove general damages. But if the defamatory words complained of constitute libel or slander per quod only, then it was not sufficient for plaintiff to allege and prove general damages, but he is required to allege special damages and to sustain such allegations by proof. This distinction required definitions of those terms. Words actionable per se are such that their injurious character is a fact of common notoriety, established by the general consent of men, and the *670courts consequently take judicial notice of it. They necessarily import damage. Other defamatory words are actionable only per quod. Damages may or may not have resulted from their use, hence it is necessary to allege and prove just what specific damage did result from their use.
And especially in this class of defamatory words the tendency of the law is not to encourage actions for damages. Applying these definitions to specific language it is easy to see, on the one hand, that language falsely imputing immorality or the commission of crime — at least the more heinous crimes — are libelous or slanderous per se. On the other hand, it is easy to see that many words and expressions, even though untrue, alleged to be defamatory, may or may not have resulted in any damage, depending upon the peculiar facts and circumstances of the case. These obviously, if they form the basis of an action for damages at all, are libelous or slanderous per quod only. Between these two extremes there may be many words or expressions which are somewhat difficult to classify, which may be said to be in the “twilight zone.” The only practical way of determining in which class such terms must be placed is for the courts to decide, and the rules for the guidance of the courts is that if the injurious character of the language 'complained of is a fact of common notoriety, established by the general consent of men, so that the court can take judicial knowledge of it, they are libelous or slanderous per se, otherwise they are libelous or slanderous per quod only. Tested by this rule, I think it is clear that the language here complained of cannot be said to be libelous per se.
We should overrule Knapp v. Green, 123 Kan. 550, 256 Pac. 153. The rule of law stated in the syllabus of that case is, in my judgment, unsound, and the sooner we recognize it and say so the better it will be. There is no consistency in holding that the language complained of was libelous per se in that case while in this case it is libelous per quod only. In both cases it is clear that the editor was intending to “roast” the party named or referred to, perhaps hoping to make him mad and subject him to contempt and ridicule. Perhaps in each case the language complained of would have formed the basis of a criminal prosecution for libel. But with that question we are not here concerned. Both of these cases were civil actions for damages and are governed by the rules pertaining to such actions. In the one case the language imputed that the person re*671ferred to was a political “boss” of his party or faction and was attempting by methods that were questionable to run political matters in his county in the interest of his party or faction. But the decision of this court in Coleman v. MacLennan, 78 Kan. 711, 98 Pac. 281, was that editors were adjudged to have a good deal of privilege in discussing matters of this kind. In this case the imputation was that the party named had obtained an excessive award of damages for the right of way of a railroad through his property. In neither case is the language complained of of a character that actual financial damages would necessarily result. They arc therefore libelous only per quod.
One question in this case annoys me, but I think I have reached the correct solution of it. Early in the history of this case'a demurrer was sustained to the petition for the reason that it did not state facts sufficient to constitute a cause of action. Plaintiff appealed. That judgment was reversed (120 Kan. 3, 242 Pac. 472), ' this court holding that the petition did state a cause of action. I concurred in that decision. The petition in fact did not allege special damages. The ruling of the court below sustaining the demurrer was good for that reason, but that question was not argued nor presented to this court in the former appeal. I have reread the record and briefs carefully and find that it was not mentioned as a reason for sustaining the ruling of the trial court on the demurrer. This court in a former appeal decided the questions that were presented and argued to it, and decided them correctly. Assuming they were the only reasons that had been, or could be, pressed for holding that the petition did not state a cause of action, the court reversed the case, holding that the petition did state a cause of action. Now that the case has been tried on that petition, which alleged only general damages, and general damages having been shown, it seems at first view that it is inconsistent to say that the plaintiff could not recover; but the reason is clear when we note, as we must, that the question whether the petition failed to state a cause of action because it did not allege special damages was not presented nor considered by this court at the former hearing. Hence our former decision is not controlling on that question.